. As filed with the Securities and Exchange Commission on December 10, 2012 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 156 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 157 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / x / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP Prudential Tower 800 Boylston Street Boston, MA 02199-3600 This Post-Effective Amendment relates solely to the Registrant's Putnam Emerging Markets Income Fund, Putnam Global Dividend Fund, Putnam Intermediate-Term Municipal Income Fund, Putnam Low Volatility Equity Fund, Putnam Short-Term Municipal Income Fund and Putnam Strategic Volatility Equity Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. FUND SYMBOLS CLASS A CLASS B CLASS C CLASS M CLASS Y [ ] [ ] [ ] [ ] [ ] Putnam Short-Term Municipal Income Fund Prospectus [ ]/[ ]/13 Fund summary 2 What are the fund's main investment strategies and related risks? 6 Who oversees and manages the fund? 11 How does the fund price its shares? 12 How do I buy fund shares? 13 How do I sell or exchange fund shares? 19 Policy on excessive short-term trading 22 Distribution plans and payments to dealers 24 Fund distributions and taxes 26 Investment Category: Tax-Exempt These securities have not been approved or disapproved by the Securities and This prospectus explains what you Exchange Commission (SEC) nor has the should know about this mutual fund Commission passed upon the accuracy or before you invest. Please read it adequacy of this prospectus. Any carefully. statement to the contrary is a crime. 1 Fund summary Goal Putnam Short-Term Municipal Income Fund seeks as high a level of current income exempt from federal income tax as we believe is consistent with preservation of capital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page [ ] of the fund's prospectus and in How to buy shares beginning on page [ ] of the fund's statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales Maximum sales charge charge (load) (as a (load) imposed on percentage of original purchases (as a percentage purchase price or Share class of offering price) redemption proceeds, whichever is lower) Class A 4.00% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.25% NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total Total annual annual fund operating Distribution fund expenses after Share Management and service Other operating Expense expense class fe es (12b-1) fees expenses expenses reimbursement# reimbursement Class [0.354]% [0.25]% [ ]% [ ]% [ ]% 0.80% A Class [0.354]% [0.85]% [ ]% [ ]% [ ]% 1.40% B Class [0.354]% [1.00]% [ ]% [ ]% [ ]% 1.55% C Class [0.354]% [0.50]% [ ]% [ ]% [ ]% 1.05% M Class [0.354]% N/A [ ]% [ ]% [
